Case 4:19-cv-13175-SDD-RSW ECF No. 23, PageID.183 Filed 01/04/21 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ATHENS LAWSON,
              Plaintiff,                     No. 19-13175
v.                                           District Judge Stephanie Dawkins Davis
                                             Magistrate Judge R. Steven Whalen
UNITED STATES STEEL CORP.,
              Defendant.
                                         /

                                 OPINION AND ORDER
       This is an employment discrimination case. On October 29, 2018, Plaintiff filed a

civil complaint alleging racial and religious discrimination in violation of Title VII of the
Civil Rights Act of 1964, as amended. Before the Court is Defendant’s Motion to Dismiss
for Failure to Prosecute or, in the Alternative, to Compel Production of Discovery [ECF

No. 16]. For the reasons and under the terms discussed below and stated on the record on
January 4, 2021, the Defendant’s motion for alternative relief in the form of an order

compelling discovery is GRANTED.1

       1
         Defendant asks for two forms of alternative relief–dismissal under Rule 41 or
compelling discovery under Rule 37. Were I were to opt for dismissal, the relief would be
dispositive and I would have to proceed by Report and Recommendation under 28 U.S.C.
§ 636(b)(1)(B). However, since I am instead granting the alternative relief requested, I am
proceeding by a non-dispositive order under § 636(b)(1)(A). In addition, and as a general
rule, the Sixth Circuit has held that “[i]n determining whether a particular motion is
dispositive, this court undertakes functional analysis of the motion's potential effect on
litigation.” Vogel v. U.S. Office Products Co., 258 F.3d 509, 514-515 (6th Cir. 2001).
Here, a “functional analysis” requires an evaluation of whether the Court’s ultimate order
would result in a dispositive or non-dispositive outcome. See Haaf v. Flagler Const.
Equip., LLC, 2011 WL 3903127, at *1 (S.D. Fla. Sept. 6, 2011) (“In determining between
dispositive and non-dispositive discovery sanctions, the critical factor is what sanction the
magistrate judge actually imposes, rather than the one requested by the party seeking
sanctions”) (citing Gomez v. Martin Marietta Corp., 50 F.3d 33 1511, 1519–20 (10th
                                               -1-
Case 4:19-cv-13175-SDD-RSW ECF No. 23, PageID.184 Filed 01/04/21 Page 2 of 5



                                        I.    BACKGROUND
       On February 21, 2020, Defendant served on Plaintiff’s counsel its First Request

for Production of Documents and Interrogatories, as well as a Notice of Taking
Deposition of Plaintiff. When responses to the discovery requests were not timely

produced, counsel for the parties engaged in a number of discussions in which Plaintiff’s
counsel indicated that the discovery would be forthcoming. It was not, and Plaintiff
produced nothing until December of 2020, after this motion was filed.2 Even then,
Defendant indicated at oral argument that the responses it did receive were incomplete or

inadequate. Plaintiff has not yet been deposed, and discovery closes on January 22, 2021.

                                  II.        LEGAL PRINCIPLES

                                              A.   Rule 41
       Fed.R.Civ.P. 41(b) provides:

       “(b) Involuntary Dismissal: Effect. For failure of the plaintiff to prosecute
       or to comply with these rules or any order of court, a defendant may move
       for dismissal of an action or of any claim against the defendant. Unless the
       court in its order for dismissal otherwise specifies, a dismissal under this
       subdivision and any dismissal not provided for in this rule, other than a
       dismissal for lack of jurisdiction, for improper venue, or for failure to join a
       party under Rule 19, operates as an adjudication upon the merits.”
       In exercising discretion to dismiss for failure to prosecute under Rule 41(b), the

court considers four factors: (1) whether the party's failure is due to willfulness, bad faith,
or fault; (2) whether the adversary was prejudiced by the dismissed party's conduct; (3)


Cir.1995) (rejecting argument that magistrate judge ruled on dispositive motion because
litigant sought entry of a default judgment and explaining that “[e]ven though a movant
requests a sanction that would be dispositive, if the magistrate judge does not impose a
dispositive sanction,” then the order is treated as not dispositive under Rule 72(a)). But
see United States v. Stone, 2006 WL 2077579, at *2 (W.D. Mich. July 24, 2006) (“Vogel's
functional analysis gauges the potential effect on the litigation, as opposed to what
actually transpired.”).
       2
           Plaintiff did not file a response to this motion.
                                                   -2-
Case 4:19-cv-13175-SDD-RSW ECF No. 23, PageID.185 Filed 01/04/21 Page 3 of 5



whether the dismissed party was warned that failure to cooperate could lead to dismissal;
and (4) whether less drastic sanctions were imposed or considered before dismissal was

ordered. Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir.2005) (citing Knoll v.
American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir.1999)). See also Mulbah v. Detroit

Board of Education, 261 F.3d 586, 589 (6th Cir.2001).

                                         B.    Rule 37
      Fed.R.Civ.P. 37(a)(5) provides as follows when a motion to compel discovery is
granted:

      (5) Payment of Expenses; Protective Orders.

      (A) If the Motion Is Granted (or Disclosure or Discovery Is Provided After
      Filing). If the motion is granted--or if the disclosure or requested discovery
      is provided after the motion was filed--the court must, after giving an
      opportunity to be heard, require the party or deponent whose conduct
      necessitated the motion, the party or attorney advising that conduct, or both
      to pay the movant's reasonable expenses incurred in making the motion,
      including attorney's fees. But the court must not order this payment if:

             (i) the movant filed the motion before attempting in good faith
             to obtain the disclosure or discovery without court action;
             (ii) the opposing party's nondisclosure, response, or objection
             was substantially justified; or

             (iii) other circumstances make an award of expenses unjust.


                                  III.        DISCUSSION

                                         A.    Rule 41
      The application of the first Knoll factor–willfulness or bad faith–is a close

question. Defendant served its discovery requests in February of 2020, and despite several
conferences between counsel and unfulfilled promises, none of the discovery was
produced until December, after this motion was filed. At argument, Plaintiff’s counsel

cited, among other things, delays occasioned by the COVID pandemic. But while there is
                                               -3-
Case 4:19-cv-13175-SDD-RSW ECF No. 23, PageID.186 Filed 01/04/21 Page 4 of 5



no doubt that the public health crisis has presented challenges, it cannot excuse 10 months
of delays. I do note, however, that however untimely, Plaintiff has at least partially

complied with the discovery requests. So while the failure to timely produce the discovery
may be ascribed to negligence and lack of attention to the case, I am reluctant to find

willfuness or bad faith.
       But regardless, the other three Knoll factors weigh against involuntary dismissal
under Rule 41. While delays in obtaining discovery always result in some degree of
prejudice, an extension of Defendant’s discovery will cure any prejudice in this case, and

will allow the case to move forward. In addition, Plaintiff has not been previously warned
that failure to cooperate could lead to dismissal, nor have lesser sanctions been imposed.

       Therefore, I will not recommend dismissal, but will instead grant Defendant’s

alternative request to compel discovery.

                                       B.    Rule 37
       Discovery is overdue, and Plaintiff offers no basis for not complying with

Defendant’s requests. And because Defendant did not serve any timely responses or
objections, all objections, except those based on privilege, are waived. “As a general rule,

failure to object to discovery requests within the thirty days provided by Rules 33 and 34
‘constitutes a waiver of any objection.’” Carfagno v. Jackson Nat'l Life Ins. Co., 2001
WL 34059032, at *1 (W.D. Mich. Feb. 13, 2001), quoting See Richmark Corp. v. Timber

Falling Consultants, 959 F.2d 1468, 1473 (9th Cir.1992). See also Standard Chlorine of
Delaware, Inc. v. Sinibaldi, 821 F.Supp. 232, 261 (D.Del.1992) (collecting cases).
       Therefore, Defendant’s motion to compel [ECF No. 16] is GRANTED, as follows:

       (1) Defendant will serve complete responses to Defendant’s First Request for
Production of Documents and Interrogatories within 21 days of the date of this Order.


                                             -4-
Case 4:19-cv-13175-SDD-RSW ECF No. 23, PageID.187 Filed 01/04/21 Page 5 of 5



Counsel for the parties will meet, confer, and resolve any questions regarding the
adequacy of Plaintiff’s discovery responses.

       (2) Discovery is extended for the Defendant for 60 days, to March 23, 2021. The
discovery cut-off date for Plaintiff remains January 22, 2021.

       (3) Plaintiff will be deposed within 60 days.
       (4) Pursuant to Fed.R.Civ.P. 37(a)(5), Plaintiff is sanctioned in the amount of
$1,500.00, representing Defendant’s reasonable expenses in bringing this motion,
including attorney fees. Plaintiff and Plaintiff’s attorney are jointly and severably liable

for this sanction, which shall be paid by March 23, 2021.
       Plaintiff’s failure to comply with this order, or with any other discovery obligation,

will result in further sanctions, which may include dismissal of the complaint.

       IT IS SO ORDERED.
                                           s/R. Steven Whalen
                                           R. Steven Whalen
                                           United States Magistrate Judge
Dated: January 4, 2021




                              CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 4, 2021 electronically and/or by U.S. mail.

                                                    s/Carolyn M. Ciesla
                                                    Case Manager




                                              -5-
